El Juez Asociado Sr. Wolf,
emitió la opinión del tri bnnal.
Por escritura pública otorgada ante el notario Luis Capó Matres en 28 de julio de 1917, los esposos don Mariano Po-níales y doña Asunción Merced vendieron una finca de seis cnerdas, cincuenta céntimos de otra radicada en el barrio Palmas del Municipio de Guayama, a doña Alejandrina Po-níales Vázquez, a la sazón casada con don Manuel Vicil. En la citada escritura se hace constar que la compradora adquiere la finca con dinero de su privativo peculio y que le pertenece, por tanto, exclusivamente, con cuya manifestación está conforme el esposo de la compradora, queriendo que con el carácter de bien privativo se inscriba en el registro de la propiedad.
En la cláusula de otorgamiento y firma el notario hace constar lo que sigue:
“Así lo dijeron y firma el vendedor no así la vendedora esposa ni tampoco la compradora porque manifestaron no saber, lo hace el esposo de la compradora Manuel Vicil y por los que no supieron lo hacen los testigos sin excepción legal según aseguraran para serlo de este otorgamiento presente y vecinos don José Delgado, Jr., así como también don Juan Más.”
Por otra escritura otorgada ante el propio notario en 4 de marzo de 1918 los esposos don Manuel Vicil y doña Ale-jandrina Pomales hipotecan la propia finca a que se contrae *547la escritura anteriormente reseñada a favor de la recurrente doña Esperanza Ortiz, viuda de Elias.
El registrador denegó la inscripción de la primera escri-tura por estimar que la misma es nula porque, según la inter-pretación que quiere darle a la cláusula de otorgamiento y firma que se lia transcrito, doña Alejandrina Pomales Váz-quez, la compradora no sabe firmar y a su ruego y nombre lo verifica su esposo don Manuel Vicil.
v Si la interpretación que ha dado el registrador a la cláu-sula antes referida fuere correcta, indiscutiblemente que su nota denegatoria estaría bien fundada; pero de un examen de dicba cláusula y del pie de la propia escritura fácilmente se ve que la interpretación que pretende darle el registrador a esa cláusula es demasiado técnica. No negamos que la redacción de esa cláusula deja mucbo -que desear y que apa-rentemente es ambigua, pero si nos fijamos en el contexto do la escritura y especialmente en el pie de la misma, apa-rece claro que la escritura fue firmada por el vendedor Mariano Pomales y el esposo de la compradora Manuel Vicil, y que ni la esposa del vendedor, doña Asunción Merced, ni la propia compradora doña Alejandrina Pomales firmaron por no saber firmar, y que a su ruego lo fian verificado los tes-tigos instrumentales.
Añora bien, el registrador en su alegato Race constar un nuevo motivo para justificar su nota denegatoria, observando que la sección 14 de la Ley Notarial exige que el testigo que firma por un otorgante que no sabe firmar debe hacerlo “escribiendo de su puño, en ante firma, que lo hace por sí como testigo, y a nombre del otorgante que no sepa o no pueda verificarlo”; y puesto que en este caso lo escrito por el testigo Juan Más aparece así: “A ruego de doña Ale-jandrina Pomales como testigo 'Juan Más,” y no en la forma que estima correcta el registrador, o sea: “Por mí como tes-tigo, y a nombre de doña Alejandrina Pomales, Juan Más,” alega el registrador haberse infringido la citada sección de la Ley Notarial. De acuerdo con una regla de todos muy *548conocida tenemos qne limitarnos a resolver las objeciones o motivos apuntados por el registrador en'sn nota denegatoria y no estamos obligados a entrar a considerar otros fnnda mentos que no aparezcan de dicha nota; sin embargo, si bien se examina el nuevo motivo que señala el registrador en su alegato, pero que no aparece de su nota al pie del docu-mento, dicho motivo nos parece muy trivial y demasiado téc-nico, pues la compradora estará siempre impedida (estopped) de negar el que haya autorizado al testigo a firmar a nombre suyo.
Por todas las razones expuestas somos de opinión que se ha cumplido sustancialmente y que por tanto no se ha infrin-gido la sección 14 de la Ley Notarial, y que los motivos que tuvo el registrador para denegar la inscripción de la escri-tura de venta carecen de fundamento.
Al denegar la inscripción de la citada escritura de venta, el registrador tomó anotación preventiva por 120 días con-signando los defectos subsanables de no expresar la equiva-lencia de la cabida de la finca en el sistema métrico decimal y de no acreditarse que el dinero con que se compró la misma sea privativo de la adquirente.
Estimamos que el registrador no tenía necesidad de hacer constar esos defectos subsanables una vez que denegó la ins-cripción. Sin embargo, puesto que la escritura es inscribible por no infringir la misma sección 14 de la Ley Notarial, el registrador podrá al hacer la inscripción de esa escritura de venta consignar los defectos apuntados porque los mismos están bien establecidos. Véase el artículo 6 de la Instrucción General sobre la manera de redactar los documentos públicos sujetos a registro en las provincias de Ultramar, aprobada por Eeal Orden de-13 de agosto de 1893 (Morell, p. 344), y el artículo- 9 de la Ley Hipotecaria; y también el caso de Felíu v. El Registrador, 16 D. P. R. 766.
Siendo inscribible la escritura de venta y dependiendo de ella la calificación de la escritura de hipoteca, motivo directo de este recurso, estimamos que también es inscribible la escri-*549tura de hipoteca, puesto que en la misma aparecen hipote-cando ambos esposos.
Se revocan las notas recurridas y se ordena la inscripción ' de ambas escrituras en la forma indicada.

B,evocadas las notas recurridas y ordenándose la inscripción de ambas escrituras en la forma indicada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.